Citation Nr: 0017809	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to December 
1964.  This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for, inter alia, bilateral hearing loss and 
bilateral tinnitus.

The veteran submitted additional medical evidence with his 
substantive appeal in April 1999.  The RO did not issue a 
supplemental statement of the case advising its consideration 
of this evidence.  However, the Board finds that it need not 
remand for consideration of this evidence by the agency of 
original jurisdiction because the evidence is comprised of 
duplicates of June 1996 VA treatment records that were 
previously of record and considered by the RO, as reflected 
in its March 1999 statement of the case.  See 38 C.F.R. 
§ 19.37 (1999).


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus, or link, between his currently diagnosed 
bilateral hearing loss and his active service.

2.  The veteran has not submitted competent medical evidence 
of a nexus, or link, between any currently diagnosed 
bilateral tinnitus and his active service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The claim for entitlement to service connection for 
bilateral tinnitus is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

VA regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those same frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Service connection for hearing loss may be established where 
these hearing loss thresholds are currently met and the 
evidence of record, including that pertinent to service, 
establishes that a current hearing loss was incurred in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 
(1992); 38 C.F.R. § 3.303(d) (1999).

The veteran avers that he has bilateral hearing loss and 
bilateral tinnitus that is the result of his exposure to 
acoustic trauma during active service.  Specifically, he 
avers that he participated in competitive rifle firing, as a 
member of a team, as part of his active duty.  To this end, 
he has submitted copies of his score books.  The Board 
therefore concedes that he was exposed to acoustic trauma 
during active service.  However, service medical records show 
no evidence of treatment for or findings of hearing 
disability during service.  Furthermore, his report of 
medical examination at discharge reflects hearing acuity 
measured at 15 of 15, for both spoken voice and whispered 
voice tests, bilaterally.

VA medical treatment records, including results of 
audiological and tympanogram testing, dated in June 1996, 
reflect findings that establish the veteran has hearing loss 
within the meaning of 38 C.F.R. § 3.385 (1999).  
Specifically, results of audiological testing accomplished in 
June 1996 reveal the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
45
75
LEFT
5
5
5
15
50


These records contain no diagnosis of tinnitus.

The veteran avers that his current hearing disabilities are 
the result of his active service.  Notwithstanding, the 
record contains no medical opinions, findings, or other 
evidence causally relating the veteran's current hearing 
disabilities to his active service.  Moreover, the Board 
notes that the first medical evidence of diagnosed hearing 
loss is dated in June 1996-nearly 32 years following his 
discharge from active service and well beyond the one-year 
presumptive period provided by the regulations for this 
condition.  See 38 C.F.R. § 3.307, 3.309 (1999).

The veteran has offered his own assertions that his hearing 
disabilities are related to his active service.  However, the 
Board notes that the veteran's assertions are insufficient to 
satisfy the nexus requirement because it is not claimed or 
shown that he has medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As the veteran has not submitted competent 
medical evidence of a nexus between his bilateral hearing 
loss and any bilateral tinnitus and his period of active 
service, his claims must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  The U.S. Court of Appeals for Veterans Claims 
(previously the U.S. Court of Appeals for Veterans Claims, 
hereinafter Court) rejected the argument that 38 C.F.R. 
§§ 3.103(a), 3.159(a); VA Adjudication Procedure Manual M21-
1, Part III, para. 1.03(a) and Part IV, para. 2.10(f); and 
policies set forth in other VA documents require VA to assist 
the claimant in developing facts pertinent to the claim even 
though a well-grounded claim had not yet been submitted.  The 
Court concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, the 
Board sees no basis upon which to comply with the 
representative's request in this regard.  See Morton, supra.


ORDER

Well-grounded claims not having been submitted, service 
connection for bilateral hearing loss and bilateral tinnitus 
is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


